DETAILED ACTION
Status of the Application
1.	Claims 1 – 20 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 4 – 6, 8 – 9, 12 – 14, 16 – 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, and 15 of U.S. Patent No. 11,145,132 in view of Spitzer (U.S. Pub. 2016/0240013)
Regarding claims 1, 9, and 17, claims 1, 10, and 15 of U.S. Patent No. 11,145,132 set forth the general conditions of these claims.  Any subject matter not recited by U.S. Patent No. 11,145,132 is taught by Spitzer for at least the reasons set forth below with regard to the prior art rejections.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of U.S. Patent No. 11,145,132 and Spitzer to yield predictable results.  Modifying the recitations of U.S. Patent No. 11,145,132 to include the components of Spitzer merely fills in the gaps of the recitations of U.S. Patent No. 11,145,132 as to how the image is directed from the display to a user’s eyes.
Regarding claims 4 – 6, 8, 12 – 14, 16, and 19, these claims are rejected in view of claims 1, 4, 10, and 15 of U.S. Patent No. 11,145,132 is view of the teachings of Spitzer set forth below with regard to the prior art rejections.
5.	Claims 2 – 3, 10 – 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 15 of U.S. Patent No. 11,145,132 in view of Spitzer (U.S. Pub. 2016/0240013) and Francois et al. (U.S. Pub. 2008/0247048).
Any subject matter not recited by U.S. Patent No. 11,145,132 is taught by the combination of Spitzer and Francois for at least the reasons set forth below with regard to the prior art rejections.
6.	Claims 7, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 15 of U.S. Patent No. 11,145,132 in view of Spitzer (U.S. Pub. 2016/0240013) and Jung et al. (U.S. Pub. 2016/0062636).
Any subject matter not recited by U.S. Patent No. 11,145,132 is taught by the combination of Spitzer and Jung for at least the reasons set forth below with regard to the prior art rejections.
7.	Claims 1, 4 – 6, 8 – 9, 12 – 14, 16 – 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6, 13 – 14, and 19 of U.S. Patent No. 11,443,493 in view of Spitzer (U.S. Pub. 2016/0240013)
Regarding claims 1, 9, and 17, claims 1, 13, and 19 of U.S. Patent No. 11,443,493 set forth the general conditions of these claims.  Any subject matter not recited by U.S. Patent No. 11,443,493 is taught by Spitzer for at least the reasons set forth below with regard to the prior art rejections.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of U.S. Patent No. 11,443,493 and Spitzer to yield predictable results.  Modifying the recitations of U.S. Patent No. 11,443,493 to include the components of Spitzer merely fills in the gaps of the recitations of U.S. Patent No. 11,443,493 as to how the image is directed from the display to a user’s eyes.
Regarding claims 4 – 6, 8, 12 – 14, 16, and 19, these claims are rejected in view of claims 1 – 3, 6, 13 – 14, and 19 of U.S. Patent No. 11,443,493 is view of the teachings of Spitzer set forth below with regard to the prior art rejections.
8.	Claims 2 – 3, 10 – 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 19 of U.S. Patent No. 11,443,493 in view of Spitzer (U.S. Pub. 2016/0240013) and Francois et al. (U.S. Pub. 2008/0247048).
Any subject matter not recited by U.S. Patent No. 11,443,493 is taught by the combination of Spitzer and Francois for at least the reasons set forth below with regard to the prior art rejections.
9.	Claims 7, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 19 of U.S. Patent No. 11,443,493 in view of Spitzer (U.S. Pub. 2016/0240013) and Jung et al. (U.S. Pub. 2016/0062636).
Any subject matter not recited by U.S. Patent No. 11,443,493 is taught by the combination of Spitzer and Jung for at least the reasons set forth below with regard to the prior art rejections.

Claim Rejections - 35 USC § 102/103
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4 – 5, 8 – 9, 12 – 13, and 16 – 17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spitzer (U.S. Pub. 2016/0240013).
Regarding claim 1, Spitzer teaches: a wearable device (FIG. 3A; paragraph [0047]; HMD 300) comprising:
a display having an edge region corresponding to an edge of a field of view and a center region corresponding to a center of the field of view (FIG. 1A, 3A; paragraphs [0037], [0045], [0047]; display system 330 includes a first display 320/105 that corresponds to a peripheral region outside of binocular overlap [edge region] of a user’s field of vision and a second display 325/110 that corresponds to a binocular overlap [center region] of a user’s field of vision);
a first optic configured to project a first portion of an image in the center region (FIGS. 1A, 3A; paragraphs [0045], [0056]; second display 325/110 [first optic] projects images to the center region of a user’s field of view);
a second optic configured to project the first portion of the image in the edge region (FIGS. 1A, 3A; paragraphs [0045], [0056], [0059]; first display 320/105 [second optic] projects images to the edge region of a user’s field of view.  Where the center and edge regions meet, content from second display 325/110 and first display 320/105 are blended to provide a smooth transition between regions.  Accordingly, at least a portion of the image projected by second display 325/110 would be provided by first display 320/105 due to this blending); and
a see-through panel configured to: receive the first portion of the image via one or more of the first optic and the second optic, and present the image, the image comprising the first portion (FIG. 3A; paragraph [0052]; lens 310 [see-through panel] receives images from both second display 325/110 and first display 320/105 to provide images to a user’s eye 305.  This includes the portion of the image projected by second display 325/110 and provided by first display 320/105 due to blending).
Spitzer may not explicitly disclose that the first portion of the image is projected by the second optic in the edge region.
However, it is obvious that during normal use of this disclosed system, image content that is displayed by second display 325/110 would also be displayed by first display 320/105 at a different period of time based on user and/or scene movement.  For example, if a user of the device of Spitzer is watching a movie or playing a game, any instance of screen panning would result in the same portion of a displayed image being provided by both the second display 325/110 and the first display 320/105 over time.  Such an application of the device of Spitzer is a well-known and obvious utilization of HMDs and would be a logical result of normal operation.
Regarding claim 9, this claim is a method recitation of the functional operations of the apparatus claim set forth above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
Regarding claim 17, Spitzer teaches: a non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a method (FIG. 12; paragraph [0092]; memory 1205 [non-transitory computer readable medium] stores instructions thereon that are executable by processor 1210 to implement the disclosed features and functions of the HMD 300).
The remainder of this claim includes only method recitations of the functional operations of the apparatus claim set forth above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
Regarding claims 4 and 12, Spitzer teaches: wherein the center region comprises a field of view of approximately 40 degrees (paragraph [0046]; second display 325/110 is a high-resolution image area that can have a field of view of 40 degrees).
Regarding claims 5 and 13, Spitzer teaches: wherein the display comprises: a first panel comprising the center region (FIGS. 1A, 3A; paragraph [0045]; second display 325/110 [first panel] corresponds to the center region); and
a second panel comprising the edge region (FIGS. 1A, 3A; paragraph [0045]; first display 320/105 [second panel] corresponds to the edge region).
Regarding claims 8 and 16, Spitzer teaches: wherein: projecting the first portion of the image in the center region comprises projecting the first portion of the image in the center region at a first visibility (FIGS. 1A, 3A; paragraph [0056]; second display 325/110 projects images to the center region at a first brightness [visibility]); and
projecting the first portion of the image in the edge region comprises projecting the first portion of the image in the edge region at a second visibility different from the first visibility (FIGS. 1A, 3A; paragraphs [0056], [0059]; first display 320/105 projects images to the edge region at a second brightness [visibility] that is less than the first brightness so as to reduce visibility of the displayed image content in the edge region.  As set forth above with regard to claim 1, where the center and edge regions meet, content from second display 325/110 and first display 320/105 are blended to provide a smooth transition between regions.  Accordingly, at least a portion of the image projected by second display 325/110 would be provided by first display 320/105 due to this blending).
Spitzer may not explicitly disclose that the first portion of the image is projected by the second optic in the edge region.
However, Spitzer renders this recitation obvious for at least the reasons set forth above with regard to claim 1.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2 – 3, 10 – 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer, as applied to claims 1, 9, and 17 above, and further in view of Francois et al. (U.S. Pub. 2008/0247048).
Regarding claims 2 and 10, Spitzer fails to explicitly disclose: wherein the wearable device further comprises a collimating partial mirror and presenting the image comprises directing image light to an eye of a user via the collimating partial mirror.
However, Spitzer discloses that HMD 300 includes a combiner 315 that reflects light emitted by second display 325 towards a user’s eye via lens 310 (FIG. 3A; paragraph [0052]).
In a related field of endeavor, Francois discloses an augmented reality head-mounted display (Abstract).
With regard to claims 2 and 10, Francois teaches: wherein the wearable device further comprises a collimating partial mirror and presenting the image comprises directing image light to an eye of a user via the collimating partial mirror (FIG. 2; paragraphs [0010], [0012]; collimation optic 21 and mirrors 22 together are equivalent to a “collimating partial mirror” because they both collimate and reflect light output from image source 20 which is then directed by optical combiner 23 towards a user’s eye 15 via objective 10 [lens]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Spitzer and Francois to yield predictable results.  More specifically, the teachings of a head-mounted display that includes a display that projects image data toward a combiner that reflects the image data to a user’s eyes via a lens, as taught by Spitzer, are known.  Additionally, the teachings of a head-mounted display that includes an image source that projects image data towards a collimation optic and mirror that combine to function as a “collimating partial mirror” which collimates and reflects light to an optical combiner that reflects the image data to a user’s eyes via a lens, as taught by Francois, are known as well.  The combination of the known teachings of Spitzer and Francois would yield the predictable result of a head-mounted display that includes a display that projects image data toward a collimation optic and mirror that combine to function as a “collimating partial mirror” which collimates and reflects light to a combiner that reflects the image data to a user’s eyes via a lens.  In other words, it would have been obvious to use the arrangement and alignment of the image source, collimation optic, and mirror of Francois in place of the display disclosed by Spitzer.  Such a modification merely requires a simple substitution of one known augmented display arrangement with another without impacting the overall operations of the device of Spitzer.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Spitzer and Francois to yield the aforementioned predictable results.
Regarding claims 3 and 11, Spitzer teaches: wherein the wearable device further comprises a combiner and the see-through panel is mounted to the combiner (FIGS. 3A, 18; paragraphs [0052], [0101], [0102]; HMD 300 includes a combiner 315 [1815] that reflects light emitted by second display 325 towards a user’s eye via lens 310 [1820].  Lens 310/1820 is indirectly mounted to combiner 315/1815 via a frame of HMD, as illustrated in FIG. 18).
Regarding claim 18, Spitzer teaches: the wearable device comprises a combiner; and the see-through panel is mounted to the combiner (FIGS. 3A, 18; paragraphs [0052], [0101], [0102]; HMD 300 includes a combiner 315 [1815] that reflects light emitted by second display 325 towards a user’s eye via lens 310 [1820].  Lens 310/1820 is indirectly mounted to combiner 315/1815 via a frame of HMD, as illustrated in FIG. 18).
Spitzer fails to explicitly disclose: wherein: presenting the image via the see-through panel comprises directing image light to an eye of a user via a collimating partial mirror of the wearable device.
However, Francois teaches: wherein: presenting the image via the see-through panel comprises directing image light to an eye of a user via a collimating partial mirror of the wearable device (FIG. 2; paragraphs [0010], [0012]; collimation optic 21 and mirrors 22 together are equivalent to a “collimating partial mirror” because they both collimate and reflect light output from image source 20 which is then directed by optical combiner 23 towards a user’s eye 15 via objective 10 [lens]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Spitzer and Francois to yield predictable results for at least the reasons set forth above with regard to claims 2 and 10.

14.	Claims 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer, as applied to claims 1, 9, and 17 above.
Regarding claims 6, 14, and 19, Spitzer teaches: wherein: the first optic is configured to rest above an eye of a user (FIG. 3A, 18; paragraphs [0045], [0101]; as illustrated, second display 325/110/1805 [first optic] is configured to rest above an eye of a user);
the second optic does not comprise the first optic (FIGS. 3A, 18; paragraphs [0045], [0101]; second display 325/110/1805 [first optic] is separate and apart from first display 320/105/1810); and
the see-through panel is configured to rest in a line of sight of the user (FIGS. 3A, 18; paragraphs [0047], [0102]; lens 310/1820 is arranged in a line of sight of the user).  
Spitzer fails to explicitly disclose: the second optic is configured to rest above the eye of the user.
However, as set forth above, the second display 325/110/1805 [first optic] is arranged to rest above the eye of the user (FIG. 18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosure of Spitzer such that the first display 320/105/1810 [second optic] was formed in a similar manner as the “first optical” set forth above to be arranged to rest above the eye of the user.  Such a modification would only require using the same type of display structure for both the first and second “optics” instead of separate structures as disclosed.  For example, the type of display circuitry for the “first optic” could be duplicated such that the “second optic” would also be arranged above the eye of the user.  Such a modification would simplify manufacturing of the device of Spitzer because only one type of display technology would be required.  Worst case scenario, the “second optic” would be divided into four display components each corresponding to one of the outer edges of the field of vision to avoid any interference caused by overlap of the light emitted from the first and second optics.  See MPEP §2144.04(VI)(B) and (C).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosure of Spitzer to yield predictable results for the reasons set forth above.

15.	Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer, as applied to claims 1, 9, and 17 above, and further in view of Jung et al. (U.S. Pub. 2016/0062636).
Regarding claim 7, Spitzer fails to explicitly disclose: wherein: the first optic is configured to project the first portion of the image in the center region in accordance with a determination that a position of an eye of a user corresponds to the center region, said determination based on an image of the eye; and the second optic is configured to project the first portion of the image in the edge region in accordance with a determination that the position of the eye does not correspond to the center region.  
However, Spitzer discloses that the HMD device includes an eye tracking component (paragraph [0009]).
In a related field of endeavor, Jung discloses a head mounted display device (paragraph [0062]).
With regard to claim 7, Jung teaches: wherein: the first optic is configured to project the first portion of the image in the center region in accordance with a determination that a position of an eye of a user corresponds to the center region, said determination based on an image of the eye (FIG. 9D(b); paragraph [0251]; eye-tracking controls a displayed eye image 918 [first portion] to correspond with a viewing direction of a user’s eye.  As illustrated in FIG. 9D(b), when a user is looking at a center of a displayed interface, eye image 918 is provided at the center of the displayed interface); and
the second optic is configured to project the first portion of the image in the edge region in accordance with a determination that the position of the eye does not correspond to the center region (FIG. 9D(c); paragraph [0251]; eye-tracking controls a displayed eye image 918 [first portion] to correspond with a viewing direction of a user’s eye.  As illustrated in FIG. 9D(c), when a user is looking at an edge of a displayed interface, eye image 918 is provided at the edge of the displayed interface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Spitzer and Jung to yield predictable results.  More specifically, the teachings of a head-mounted display that includes an eye-tracking component and that displays content on a center region and an edge region, as taught by Spitzer, are known.  Additionally, the teachings of a head-mounted display that includes an eye-tracking component that displays a first portion of a displayed image at a position that corresponds to a tracked eye position of a user’s eyes, as taught by Jung, are known as well.  The combination of the known teachings of Spitzer and Jung would yield the predictable result of a head-mounted display that includes an eye-tracking component and that displays content on a center region and an edge region where a first portion of a displayed image is displayed at a center region when a user’s eyes are directed at the center region and the first portion is displayed at an edge region when a user’s eyes are directed at the edge region.  In other words, it would have been obvious to incorporate the eye image of Jung that aligns with a tracked location of a user’s eyes into the device of Spitzer using the eye tracking component thereof.  Such a combination merely requires incorporating the particular display interface of Jung having the eye image 918 into the device of Spitzer as an example of display content that can be provided with the HMD 300 of Spitzer.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Spitzer and Jung to yield the aforementioned predictable results.
Regarding claim 15, Spitzer teaches: further comprising: detecting an image of an eye of a user; and determining, based on the image, whether a position of the eye corresponds to the center region (paragraph [0009]; HMD includes an eye tracking component which would implicitly detect an image of an eye of a user and determine a position of the user’s eye(s).  As set forth above with regard to claim 7, this teaching, in combination with the teachings of Jung, would result in detecting a user’s eye position when corresponding to the center region).
The remainder of this claim encompasses the same subject matter rejected above with regard to claim 7.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 7.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Spitzer and Jung to yield predictable results for at least the reasons set forth above with regard to claim 7.
Regarding claim 20, Spitzer teaches: wherein: the method further comprises: detecting an image of an eye of a user; and determining, based on the image, whether a position of the eye corresponds to the center region (paragraph [0009]; HMD includes an eye tracking component which would implicitly detect an image of an eye of a user and determine a position of the user’s eye(s).  As set forth above with regard to claim 7, this teaching, in combination with the teachings of Jung, would result in detecting a user’s eye position when corresponding to the center region);
projecting the first portion of the image in the center region further comprises projecting the first portion of the image in the center region at a first visibility (FIGS. 1A, 3A; paragraph [0056]; second display 325/110 projects images to the center region at a first brightness [visibility]); and
projecting the first portion of the image in the edge region further comprises projecting the first portion of the image in the edge region at a second visibility different from the first visibility (FIGS. 1A, 3A; paragraphs [0056], [0059]; first display 320/105 projects images to the edge region at a second brightness [visibility] that is less than the first brightness so as to reduce visibility of the displayed image content in the edge region.  As set forth above with regard to claim 1, where the center and edge regions meet, content from second display 325/110 and first display 320/105 are blended to provide a smooth transition between regions.  Accordingly, at least a portion of the image projected by second display 325/110 would be provided by first display 320/105 due to this blending).
The remainder of this claim encompasses the same subject matter rejected above with regard to claim 7.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 7.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Spitzer and Jung to yield predictable results for at least the reasons set forth above with regard to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626